      Case 2:18-cv-01623-DWL Document 40 Filed 04/04/19 Page 1 of 19




 1 COHEN DOWD QUIGLEY

 2 The Camelback Esplanade One
     2425 East Camelback Road, Suite 1100
 3 Phoenix, Arizona 85016

 4 Telephone 602•252•8400

 5 Daniel G. Dowd (012115)

 6
   Email: ddowd@CDQLaw.com
   Rebecca van Doren (019379)
 7 Email: rvandoren@CDQLaw.com
   Lisa O’Connor (029111)
 8
   Email: loconnor@CDQLaw.com
 9   Attorneys for Defendants
10

11                          UNITED STATES DISTRICT COURT
12                                   DISTRICT OF ARIZONA
13
     John Doe,                                   Case No: 2:18-cv-01623-DLR
14
                        Plaintiff,               MOTION TO DISMISS
15

16 vs.

17
   The Arizona Board of Regents; James Rund;      (Assigned to the Honorable Dominic W.
18 Craig Allen; Tara Davis; Kendra Hunter;        Lanza)
   Kathleen Lamp; and Andrew Waldron,
19                                                (Oral Argument Requested)
20                      Defendants.
21

22

23

24

25

26

27

28
                          Case 2:18-cv-01623-DWL Document 40 Filed 04/04/19 Page 2 of 19




                      1        In April 2016, Plaintiff and a third person had sexual intercourse with a fellow
                      2 Arizona State University (“ASU”) student, Jane Roe, at a party after Roe (who was under 21)

                      3 had been drinking heavily. The next day Roe reported to police that Plaintiff had assaulted

                      4 her. Several months later, Roe reported the incident to ASU. The ASU Dean of Students

                      5 office conducted an investigation and concluded Plaintiff should be expelled for violating

                      6 multiple provisions of the Arizona Board of Regents (“ABOR”) Student Code of Conduct.

                      7 Plaintiff appealed the decision. Pursuant to ASU procedures, Plaintiff received a hearing

                      8 before the University Hearing Board (“UHB”). He was represented by counsel and was

                      9 permitted to present argument and evidence and to cross-examine witnesses, including Roe.
COHEN DOWD QUIGLEY




                     10 The UHB recommended that the discipline be upheld. The final administrative decision-

                     11 maker, Defendant James Rund, ASU’s Senior Vice President for Educational Outreach and

                     12 Student Services, upheld Plaintiff’s expulsion. Pursuant to A.R.S. § 12-901 et seq., Plaintiff

                     13 sought judicial review of the administrative decision from the Maricopa County Superior

                     14 Court, which affirmed it as supported by substantial evidence, not arbitrary or capricious,

                     15 not an abuse of discretion, and not contrary to law. [See Record Appeal Ruling/Remand

                     16 dated October 29, 2018, attached as Exhibit A, p. 6.] Plaintiff’s appeal to the Arizona Court

                     17 of Appeals remains pending. [First Amended Complaint (Doc. 37) (“FAC”) ¶ 24.]

                     18        Plaintiff filed this lawsuit in May 2018 against ABOR, Dr. Rund, UHB hearing board
                     19 members Craig Allen, Kathleen Lamp and Andrew Waldron, and Kendra Hunter and Tara

                     20 Davis of the ASU Dean of Students office (collectively, the “Individual Defendants”).

                     21 Plaintiff asserts multiple claims, each of which presumes the administrative decision, and its

                     22 affirmance on appeal, were wrongly decided. Accordingly, under the well-settled Rooker-

                     23 Feldman doctrine, this Court lacks subject matter jurisdiction over this action.    Plaintiff’s
                     24 claims must also be dismissed on multiple other grounds, including sovereign and qualified

                     25 immunity, failure to serve a timely or compliant Notice of Claim, and failure to state a claim

                     26 upon which relief could be granted.

                     27

                     28
                                                                      1
                           Case 2:18-cv-01623-DWL Document 40 Filed 04/04/19 Page 3 of 19




                          I.    Plaintiff’s Attacks On The Administrative Decision And State Court Judgment
                      1         Are Barred By The Rooker-Feldman Doctrine.
                      2         The Ninth Circuit has made clear: “Rooker-Feldman is a powerful doctrine that
                      3 prevents federal courts from second-guessing state court decisions by barring the lower

                      4 federal courts from hearing de facto appeals from state-court judgments.” Bianchi v.

                      5 Rylaarsdam, 334 F.3d 895, 898 (9th Cir. 2003). “A federal action constitutes such a de facto

                      6 appeal where ‘claims raised in the federal court action are inextricably intertwined with the

                      7 state court’s decision such that the adjudication of the federal claims would undercut the

                      8 state ruling ….’” Reusser v. Wachovia Bank, N.A., 525 F.3d 855, 859 (9th Cir. 2008) (quoting

                      9 Bianchi at 898). Accordingly, application of the Rooker-Feldman doctrine depends on the relief
COHEN DOWD QUIGLEY




                     10 sought by the plaintiff in federal court. If plaintiff seeks “an undoing of the prior state-court

                     11 judgment,” the action is “clearly barred under Rooker-Feldman.” Plummer v. State Bar, No.

                     12 cv-08-1630-PHX-ROS, 2009 WL 2222713, *2 (D. Ariz. 2009) (quoting Bianchi, 334 F.3d at

                     13 900). “Where federal relief can only be predicated upon a conviction that the state court was

                     14 wrong, it is difficult to conceive the federal proceeding as, in substance, anything other than

                     15 a prohibited appeal of the state-court judgment.” Cooper v. Ramos, 704 F.3d 772, 779 (9th Cir.

                     16 2012) (quoting Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 25 (1987) (Marshall, J., concurring)). A

                     17 complaint barred by Rooker-Feldman should be dismissed pursuant to Fed. R. Civ. P. 12(b)(1),

                     18 because “federal district courts lack jurisdiction to exercise appellate review over final state

                     19 court judgments.” See Henrichs v. Valley View Dev., 474 F.3d 609, 613 (9th Cir. 2007).

                     20         Here, Plaintiff seeks to hold Defendants liable for actions taken in connection with
                     21 administrative disciplinary proceedings that have been reviewed and affirmed by the

                     22 Maricopa County Superior Court.          In addition to seeking damages for these alleged
                     23 “wrongs,” Plaintiff asks this Court to reverse the discipline imposed, expunge his disciplinary

                     24 record, and require ABOR to allow him to complete his education at ASU. [FAC ¶ 330.]

                     25 This Court could not find in Plaintiff’s favor or grant the relief he seeks without finding the

                     26 administrative and state court decisions erroneous and effectively reversing them.

                     27         For example, on his intentional infliction of emotional distress claim, Plaintiff alleges:
                     28         Knowingly finding a young male guilty of forcible sexual assault despite
                                                                        2
                              Case 2:18-cv-01623-DWL Document 40 Filed 04/04/19 Page 4 of 19




                                  undisputed evidence to the contrary and no sufficient notice of such charges,
                      1           particularly in the current sociocultural climate, exceeds all possible bounds of
                                  decency.
                      2
                        [FAC ¶ 314.] Similarly, Plaintiff supports his gross negligence claim by alleging:
                      3
                              By finding that Doe forcibly engaged in sexual misconduct with [Roe] even
                      4       though Doe was never charged with using force, the use of force was never
                              investigated, no credible evidence of force was presented, and Roe explicitly
                      5       denied that force was sued [sic], Defendants’ actions and inactions were made
                      6
                              with a reckless indifference to the results and Doe’s fundamental rights.
                          [FAC ¶ 304.] Plaintiff relies on similar allegations to support his § 1983, Title IX, breach of
                      7
                          contract, and false light claims. [See FAC ¶¶ 231, 267, 289-91, 321-22.] However, the
                      8
                          Superior Court already addressed and rejected these very allegations, finding substantial
                      9
COHEN DOWD QUIGLEY




                          evidence in the record to support ASU’s determination that Plaintiff had used force in his
                     10
                          sexual contact with Roe, and that Plaintiff was given sufficient notice of the force allegation
                     11
                          to be able to meet and attempt to refute it. [See Exhibit A, pp. 4, 5.]1 A finding in Plaintiff’s
                     12
                          favor on these contentions would necessarily reverse the state court ruling.2
                     13
                                  Indeed, the central focus of Plaintiff’s Complaint is that the decision to expel him was
                     14
                          wrong. [See, e.g., FAC ¶¶ 253 (“An erroneous outcome occurred in this case because Plaintiff
                     15
                          was wrongfully found to have committed the alleged offenses related to sexually engaging an
                     16
                          incapacitated person, forcible sexual contact, and alcohol violations.”); 270 (“RUND’s
                     17
                          disciplinary decisions reflect a failure to apply a burden of proof, … and actually revealed the
                     18
                          absence of a preponderance of evidence supporting the finding of a violation by Plaintiff.”).]
                     19
                          This is a textbook example of a “state-court loser[] complaining of injuries caused by state-
                     20
                          court judgments … and inviting district court review and rejection of those judgments.”
                     21
                          Mothershed v. Justices of Supreme Court, 410 F.3d 602, 606 (9th Cir. 2005).
                     22

                     23
                          1       On a motion to dismiss for lack of subject matter jurisdiction, the Court may
                     24 consider materials outside of the pleadings without converting the motion into a motion for
                          summary judgment. See Warren v. Fox Family Worldwide, Inc., 328 F.3d 1136, 1141 (9th Cir.
                     25 2003) (“[I]n ruling on a 12(b)(1) jurisdictional challenge, a court may look beyond the
                        complaint and consider extrinsic evidence.”).
                     26   2     The fact that Plaintiff’s appeal of the state court decision is still pending is not
                        relevant. “The controlling question in the Rooker-Feldman analysis is whether a party seeks
                     27 the federal district court to review a state court decision and thus pass upon the merits of
                        that state court decision, not whether the state court judgment is presently subject to reversal
                     28 or modification.” Jordahl v. Democratic Party of Va., 122 F.3d 192, 202 (4th Cir. 1997) (quoting
                        Ernst v. Child & Youth Servs., 108 F.3d 486, 491 (3d Cir. 1997)).
                                                                        3
                          Case 2:18-cv-01623-DWL Document 40 Filed 04/04/19 Page 5 of 19




                      1         Multiple courts have applied Rooker-Feldman to dismiss actions in similar
                      2 circumstances. For example, in Maple Lanes, Inc. v. Messer, 186 F.3d 823, 824 (7th Cir. 1999),

                      3 plaintiff asserted that a false and defamatory statement by the defendant resulted in the

                      4 revocation of plaintiff’s liquor license and “caused a loss of property and economic interest

                      5 without due process of law and a host of other injuries….” The district court dismissed the

                      6 claims, and the Seventh Circuit affirmed, ruling that having been unsuccessful in a state

                      7 court appeal of the revocation, plaintiff “now seeks the monetary value of this license as

                      8 damages in its defamation suit.” Id. at 825. The federal lawsuit was prohibited:

                      9         If a federal court were to award the relief Maple Lanes seeks in the form of
                                monetary damages equal to the value of the liquor license, this result would
COHEN DOWD QUIGLEY




                     10         effectively reverse the state court judgment upholding the revocation of the
                                liquor license. There is little difference between awarding Maple Lanes the
                     11         monetary value of the license and the license itself.
                     12 Id. at 826.

                     13         Similarly, in Arvanitis v. Mass. Dep’t of Corr., No. CIV.A. 10-10213, 2011 WL 4436761
                     14 (D. Mass. Sept. 21, 2011), plaintiffs sought to have their employment classifications changed

                     15 by their public agency employer. Their requests were denied at the administrative level, and

                     16 the denial was affirmed by the state court.           Id. at *1. The district court dismissed a
                     17 subsequent lawsuit on the same issue: “[A]lthough their claims now against the decision-

                     18 makers at every level of that review are framed as constitutional claims, ‘[t]o find for

                     19 Plaintiffs now would require us to declare that the state court wrongly decided Plaintiffs’

                     20 claim,’ which Rooker–Feldman bars this Court from doing.” Id. at *3 (quoting Davison v. Gov’t of

                     21 P.R.-P.R. Firefighters Corps., 471 F.3d 220, 223 (1st Cir. 2006)).

                     22         The same result is compelled here. On each claim, Plaintiff seeks relief from the state
                     23 administrative and judicial review decisions through both an award of damages and the

                     24 specific reversal of the disciplinary action. [See FAC ¶¶ 241, 277, 297, 310, 330.] This Court

                     25 cannot grant this relief without “eviscerat[ing] the state court’s judgment.” Bianchi, 334 F.3d

                     26 at 902. “The integrity of the judicial process depends on federal courts respecting final state

                     27 court judgments and rebuffing de facto appeals of those judgments to federal court.” Id.

                     28 The FAC should be dismissed.
                                                                          4
                          Case 2:18-cv-01623-DWL Document 40 Filed 04/04/19 Page 6 of 19




                      1 II.     Plaintiff’s Claim Under 42 U.S.C. § 1983 Must Be Dismissed.
                      2         Plaintiff’s claim against ABOR and the Individual Defendants under 42 U.S.C. § 1983
                      3 fails for the following reasons: 1) ABOR is not a “person” for the purposes of a § 1983

                      4 claim; 2) a claim under § 1983 cannot be used to redress rights under Title IX; 3) the

                      5 Individual Defendants have qualified immunity because the property, liberty and

                      6 fundamental rights Plaintiff cites did not exist at the time of the alleged conduct; and 4)

                      7 Plaintiff fails to state a claim because the rights he asserts are not recognized in Arizona.

                      8         A.      ABOR Cannot Be Sued Under § 1983.
                      9         A § 1983 claim may only be asserted against a “person” acting under color of state
COHEN DOWD QUIGLEY




                     10 law. 42 U.S.C. § 1983. It is well-settled that an arm of the state is not a “person” under §

                     11 1983. See Will v. Mich. Dep’t of State Police, 491 U.S. 58, 64 (1989). ABOR is an arm of the

                     12 State of Arizona and is thus immune from liability for claims brought under § 1983,

                     13 regardless of whether the claims seek damages or injunctive relief. See Kay v. Likins, 160 F.

                     14 App’x 605, 607 (9th Cir. 2005) (holding that ABOR is not a person within the meaning of §

                     15 1983); Dickman v. Ariz. Bd. of Regents, No. CV 08-1684-PHX-MHM, 2008 WL 4693404, at *2

                     16 (D. Ariz. 2008) (“ABOR is an arm of the State of Arizona; and is not considered a ‘person’

                     17 under § 1983 ….”). The § 1983 claim against ABOR must be dismissed.

                     18         B.      Plaintiff Cannot Use § 1983 To Redress An Alleged Title IX Violation.
                     19         Plaintiff alleges that a “deprivation of rights under Title IX gives rise to a claim
                     20 against officials … for violations of 42 U.S.C. § 1983.” [FAC ¶ 198.] However, federal

                     21 courts have specifically held to the contrary. See, e.g., Williams v. Bd. of Regents of Univ. Sys. of

                     22 Georgia, 477 F.3d 1282, 1299-1300 (11th Cir. 2007) (“[A] plaintiff cannot assert a § 1983

                     23 action based on a violation of Title IX.”); Doe v. Napa Valley Unified Sch. Dist., No. 17-CV-

                     24 03753-SK, 2018 WL 4859978, at *4 (N.D. Cal. 2018) (dismissing § 1983 claim based on

                     25 alleged violation of Title IX for failure to state a claim). “Title IX does not allow claims

                     26 against individual school officials; only funding recipients can be held liable for Title IX

                     27 violations.” Williams, 477 F.3d at 1300.       Accordingly, Plaintiff’s § 1983 claim against the
                     28 Individual Defendants based on alleged violations of Title IX fails.
                                                                          5
                              Case 2:18-cv-01623-DWL Document 40 Filed 04/04/19 Page 7 of 19




                      1           C.     The Individual Defendants Are Protected By Qualified Immunity.3
                      2           The federal doctrine of qualified immunity protects public employees in their
                      3 individual capacities from suit unless the facts alleged demonstrate that the employee’s

                      4 conduct violated a clearly established constitutional right. See, e.g., Todd v. United States, 849

                      5 F.2d 365, 371 (9th Cir. 1988) (holding that because defendants did not violate plaintiff’s

                      6 “clearly established First or Fifth Amendment right,” defendants were immune from suit). The

                      7 U.S. Supreme Court has explained, “[a] Government official’s conduct violates clearly

                      8 established law when, at the time of the challenged conduct, ‘[t]he contours of [a] right [are]

                      9 sufficiently clear’ that every ‘reasonable official would have understood that what he is doing
COHEN DOWD QUIGLEY




                     10 violates that right.’” Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011) (quoting Anderson v.

                     11 Creighton, 483 U.S. 635, 640 (1987)) (alterations in original). The “statutory or constitutional

                     12 question” must be “beyond debate.” Id.

                     13           Plaintiff’s § 1983 claim is based on his allegations that he had a “substantial liberty
                     14 and property interest in avoiding an unfair or erroneous disciplinary decision, in maintaining

                     15 his excellent academic, professional and personal reputation, and in avoiding social stigma,”

                     16 and a “protected property interest in pursuing his education, as well as in future educational

                     17 and employment opportunities and occupational liberty….” [FAC ¶¶ 206-07.] However,

                     18 Plaintiff did not at the time of the disciplinary decision have a constitutionally protected

                     19 property interest in attending ASU, and the circumstances of the discipline did not give rise

                     20 to a liberty interest in his reputation or in future employment or educational opportunities.

                     21           Protected interests in property “are not created by the Constitution. Rather they are
                     22 created and their dimensions are defined by existing rules or understandings that stem from

                     23 an independent source such as state law … that support claims of entitlement to those

                     24 benefits.” Bd. of Regents of State Colleges v. Roth, 408 U.S. 564, 577 (1972). The Supreme Court

                     25 has explained that public university students have a legitimate claim of entitlement to their

                     26 education only if state law confers this interest. See Bd. of Curators of Univ. of Mo. v. Horowitz,

                     27
                          3     Courts are required to resolve qualified immunity questions “at the earliest possible
                     28 stage in  litigation.” Dunn v. Castro, 621 F.3d 1196, 1199 (9th Cir. 2010) (quoting Hunter v.
                        Bryant, 502 U.S. 224, 227 (1991)).
                                                                       6
                              Case 2:18-cv-01623-DWL Document 40 Filed 04/04/19 Page 8 of 19




                      1 435 U.S. 78, 82 (1978) (“Because property interests are creatures of state law, respondent

                      2 would have been required to show at trial that her seat at the Medical School was a ‘property’

                      3 interest recognized by Missouri state law.”) (citation omitted).       However, no court has
                      4 recognized a property or liberty interest in public postsecondary education under Arizona

                      5 law. See Schwake v. Ariz. Bd. of Regents, No. CV-15-00696-PHX-SPL, 2018 WL 1536388, at

                      6 *5, n.2 (D. Ariz. 2018) (noting that due to the absence of a constitutionally protected liberty

                      7 or property interest in postsecondary education, “the Court need not turn to what

                      8 procedural protections were due” under the United States Constitution); Austin v. Univ. of

                      9 Or., 205 F. Supp. 3d 1214, 1221-22 (D. Or. 2016) (finding no Supreme Court or Ninth
COHEN DOWD QUIGLEY




                     10 Circuit case establishing a property right in a college education).

                     11           Defendants also did not violate a clearly established “liberty interest” under the
                     12 circumstances here. Liberty interests are reserved for the most fundamental of our rights,

                     13 and “attain this constitutional status by virtue of the fact that they have been initially

                     14 recognized and protected by state law.” Paul v. Davis, 424 U.S. 693, 710-11 (1976). After

                     15 notice and a hearing, Defendants issued their recommendation and rulings on Plaintiff’s

                     16 appeal from the discipline imposed by ASU. The recommendation and rulings were not

                     17 circulated publicly, and Plaintiff does not allege that they are likely to become public, a

                     18 necessary element to the creation of a liberty interest. See Bishop v. Wood, 426 U.S. 341, 348

                     19 (1976) (holding that communication not made public “cannot properly form the basis for a

                     20 claim that petitioner’s interest in his ‘good name, reputation, honor, or integrity’ was thereby

                     21 impaired”).     Moreover, no clearly established law holds that administrative disciplinary
                     22 decisions, even if erroneous, constitute a violation of the student’s liberty interests where, as

                     23 here, the rulings were the result of due process. See C.R. v. Eugene Sch. Dist. 4J, 835 F.3d

                     24 1142, 1154 (9th Cir. 2016) (“There is no reason why a school should not be permitted to

                     25 record the reason for a student’s suspension, however unsavory, so long as it applied the

                     26 appropriate procedural safeguards while pursuing its investigation.”).4

                     27

                     28
                          4       For the same reasons, Plaintiff does not have a constitutionally protected property or
                          liberty interest in future employment or educational opportunities.
                                                                        7
                          Case 2:18-cv-01623-DWL Document 40 Filed 04/04/19 Page 9 of 19




                      1         Finally, Plaintiff’s attempt to rely on a “fundamental right” to public postsecondary
                      2 education fails because no such right has ever been recognized in Arizona or by the United

                      3 States Supreme Court. See San Antonio Indep. Sch. Dist. v. Rodriguez, 411 U.S. 1, 37 (1973)

                      4 (“We have carefully considered each of the arguments supportive of the District Court’s

                      5 finding that education is a fundamental right or liberty and have found those arguments

                      6 unpersuasive.”). The Individual Defendants are entitled to qualified immunity.

                      7         D.      Plaintiff Fails To Plausibly Allege A Due Process Violation.
                      8         Even assuming Plaintiff had a protectable constitutional interest at stake here, the
                      9 allegations in the FAC do not plausibly state a procedural or substantive due process
COHEN DOWD QUIGLEY




                     10 violation. For procedural due process to be satisfied, “one must be given notice and an

                     11 opportunity to be heard ‘at a meaningful time and in a meaningful manner.’” Vanelli v.

                     12 Reynolds Sch. Dist. No. 7, 667 F.2d 773, 779-80 (9th Cir. 1982) (quoting Armstrong v. Manzo, 380

                     13 U.S. 545, 552 (1965)). The FAC alleges that 1) Plaintiff was given notice of the charges

                     14 against him; 2) Plaintiff requested and received a hearing before an independent body; 3)

                     15 Plaintiff was represented by counsel and had the opportunity to present argument and

                     16 evidence on his own behalf; and 4) Plaintiff had the opportunity to appeal the administrative

                     17 decision to the state court. [FAC ¶¶ 24, 144-181, 197.] These are adequate procedural due

                     18 process protections as a matter of law. See, e.g., Hess v. Bd. of Trustees of S. Illinois Univ., 839

                     19 F.3d 668, 677 (7th Cir. 2016) (holding that student facing expulsion received adequate due

                     20 process where student “had a hearing, at which he was permitted to call witnesses, question

                     21 those witnesses, and testify on his own behalf; and he had counsel, present with him and

                     22 advising him, throughout that proceeding.”).

                     23         Moreover, there is no due process guarantee of a particular quality of pre-hearing
                     24 investigation. See Doe v. Ohio State Univ., 219 F. Supp. 3d 645, 655 (S.D. Ohio 2016). There,

                     25 a student expelled under similar circumstances asserted a due process claim based on an

                     26 investigation that was allegedly “inadequate and biased.” The court rejected the claim: “Due

                     27 process provides, not a guarantee of a perfect investigation, but notice and an opportunity to

                     28 be heard by a neutral decisionmaker. Here, any claims of bias in the investigation don’t
                                                                         8
                          Case 2:18-cv-01623-DWL Document 40 Filed 04/04/19 Page 10 of 19




                      1 implicate these due process concerns.” Id. at 657-58 (internal citations omitted). See also

                      2 Arrellano v. City of San Luis, No. CV-16-03423-PHX-DGC, 2017 WL 1833603, *7 (D. Ariz.

                      3 2017) (“Plaintiff does not provide, and the Court is not aware of, any case law suggesting

                      4 that an adequate prehearing investigation is a required component of procedural due

                      5 process.”); Diaz v. McGuire, 154 F. App’x 81, 85 (10th Cir. 2005) (“An adequate prehearing

                      6 investigation is not among the minimum due process protections ….”).

                      7         Plaintiff’s claim based on an alleged substantive due process violation also fails.
                      8 “Substantive due process refers to certain actions that the government may not engage in, no

                      9 matter how many procedural safeguards it employs.” See C.R., 835 F.3d at 1154 (citing
COHEN DOWD QUIGLEY




                     10 Wedges/Ledges of Cal. v. City of Phoenix, Ariz., 24 F.3d 56, 66 (9th Cir. 1994). It is generally

                     11 confined to protecting “an individual’s fundamental rights to liberty and bodily autonomy.”

                     12 Id. No such interests are at stake here, as Plaintiff did not have a fundamental right to

                     13 continue his education at ASU.

                     14         The facts of the C.R. case are analogous. There, the plaintiff was suspended for two
                     15 days after he participated in harassing younger students with sexually-charged language and

                     16 challenged the discipline, inter alia, as a violation of his substantive due process rights. C.R.,

                     17 835 F.3d at 1147. The Ninth Circuit rejected the claim, holding that “no fundamental rights

                     18 are at stake.” Id. at 1154. See also Halverson v. Skagit Cnty., 42 F.3d 1257, 1262 (9th Cir. 1994)

                     19 (holding that for claims not affecting a fundamental right, the court “merely look[s] to see

                     20 whether the government could have had a legitimate reason for acting as it did.”) (quotations

                     21 and citations omitted). The FAC does not allege facts to support a plausible procedural or

                     22 substantive due process violation.      Plaintiff’s claim under 42 U.S.C. § 1983 against the
                     23 Individual Defendants should be dismissed.

                     24 III.    The First Amended Complaint Does Not State A Cognizable Title IX Claim.
                     25         Plaintiff alleges a violation of Title IX based on two related theories: “erroneous
                     26 outcome” and “severity of penalty/selective initiation.” [FAC ¶ 252.] To state an erroneous

                     27 outcome claim, Plaintiff must plead: “(1) facts sufficient to cast some articulable doubt on

                     28 the accuracy of the outcome of the disciplinary proceeding and (2) a particularized causal
                                                                        9
                          Case 2:18-cv-01623-DWL Document 40 Filed 04/04/19 Page 11 of 19




                      1 connection between the flawed outcome and gender bias.” Doe v. Cummins, 662 F. App’x

                      2 437, 452 (6th Cir. 2016) (quotations and alterations omitted). To state a claim based on the

                      3 severity of the penalty or selective enforcement, “a male plaintiff must demonstrate that a

                      4 female was in circumstances sufficiently similar to his own and was treated more favorably

                      5 by the University.” Doe v. Columbia Coll. Chi., 299 F. Supp. 3d 939, 957 (N.D. Ill. 2017).

                      6         Under either theory, Plaintiff must allege facts showing that gender bias was “a
                      7 source of the deprivation.” Schwake, 2018 WL 1536388 at *6. See also Johnson v. W. State Colo.

                      8 Univ., 71 F. Supp. 3d 1217, 1226 (D. Colo. 2014) (“[G]ender bias is a required element of a

                      9 Title IX claim.”). Plaintiff, however, does not make a single factual allegation regarding
COHEN DOWD QUIGLEY




                     10 gender bias that is specific to the disciplinary proceedings that led to his expulsion. Rather,

                     11 Plaintiff makes broad conclusory allegations about systemic gender bias that is supposedly

                     12 inherent in an aggressive approach to addressing sexual assault allegations, relying primarily

                     13 on statements made by the federal Office of Civil Rights (“OCR”), its administrators and

                     14 various commentators. [See FAC ¶¶ 84-107.] This conclusory approach to trying to state a

                     15 plausible Title IX claim has been repeatedly rejected.

                     16         In Schwake, for example, the District Court dismissed a Title IX claim that was based
                     17 on “conclusory” allegations “insufficient to raise a plausible inference that gender bias

                     18 motivated or impacted Defendants ABOR and ASU’s actions.” 2018 WL 1536388 at *6.

                     19 The plaintiff alleged that, during an investigation and related disciplinary proceeding of

                     20 plaintiff’s alleged sexual misconduct, ASU employees “displayed pro-female, anti-male bias”

                     21 and that “male respondents in student disciplinary proceedings involving alleged sexual

                     22 harassment and misconduct cases at Defendant ASU are discriminated against solely on the

                     23 basis of sex. They are invariably found guilty, regardless of the evidence or lack thereof.” Id.

                     24 This Court found those allegations insufficient: “[T]here remains no plausible inference that

                     25 a university’s aggressive response to allegations of sexual misconduct is evidence of gender

                     26 discrimination.” Id. (citation omitted).

                     27         In addition, the plaintiff’s failed allegations in Columbia College were remarkably similar
                     28 to Plaintiff’s here. The Columbia College plaintiff alleged that “the anti-male bias at CCC, and
                                                                        10
                          Case 2:18-cv-01623-DWL Document 40 Filed 04/04/19 Page 12 of 19




                      1 at other colleges, began in 2011 when OCR sent a “Dear Colleague” letter instructing

                      2 colleges on how to comply with Title IX when investigating and resolving complaints of

                      3 sexual misconduct.” 299 F. Supp. 3d at 948. The plaintiff contended: 1) the Dear Colleague

                      4 letter was not the subject of public comment and had questionable validity; 2) Columbia

                      5 revised its policies to be consistent with the Dear Colleague letter under pressure from the

                      6 OCR “to treat women as victims and to give them preferential treatment in sexual

                      7 misconduct cases”; and 3) Columbia feared “that OCR would investigate and withdraw

                      8 federal funds if it found CCC to not be in compliance with its interpretation of Title IX.” Id.

                      9 Plaintiff makes nearly identical allegations here. [See FAC ¶¶ 84-98.]
COHEN DOWD QUIGLEY




                     10         The Columbia College court began its analysis by noting that “to survive a motion to
                     11 dismiss, Doe must provide some allegations to allow the Court to infer a causal connection

                     12 between his treatment and gender bias and raise the possibility of relief under Title IX above

                     13 the speculative level.” 299 F. Supp. 3d at 950. The court cited multiple cases in which

                     14 claims “based upon allegations of general anti-male bias resulting from public and

                     15 government pressure” were rejected. Id. at 954 (citing Doe v. Cummins, 662 Fed.Appx. 437,

                     16 452 (6th Cir. 2016), Xiaolu Peter Yu v. Vassar Coll., 97 F. Supp. 3d 448, 474–75 (S.D.N.Y.

                     17 2015), and Doe v. Univ. of Colo., Boulder, 255 F. Supp. 3d 1064, 1077 (D. Colo. 2017)).

                     18 Consistent with those cases, the court dismissed the Title IX claim because the plaintiff did

                     19 not “identify specific facts or comments by university officials that are indicative of gender

                     20 bias” or “particular circumstances suggesting that gender bias was a motivating factor behind

                     21 the erroneous finding.” Id. at 955.

                     22         Here, as in Columbia College, Plaintiff has not alleged a single fact that indicates gender
                     23 bias by any ASU official involved in his discipline. Plaintiff identifies only one statement

                     24 attributable to ASU: “In response to the Department’s actions in September 2017, ASU

                     25 clarified that it had “not changed its policies regarding the adjudication of sexual assault

                     26 cases” and “[a]t no time” would “waiver in its commitment to maintaining a safe educational

                     27

                     28
                                                                        11
                          Case 2:18-cv-01623-DWL Document 40 Filed 04/04/19 Page 13 of 19




                      1 environment free of discrimination for all students.” [FAC ¶ 106 (emphasis added).]5 This

                      2 statement defeats Plaintiff’s Title IX claim because it demonstrates that ASU intends to

                      3 rigorously pursue sexual assault claims, regardless of the victim’s gender.

                      4           Accordingly, taking as true Plaintiff’s allegation that he was treated less favorably than
                      5 Roe in the investigation and hearing process, his Title IX claim still fails because Plaintiff

                      6 does not allege facts to show that the unfavorable treatment was because of his gender. See,

                      7 e.g., Columbia College, 299 F. Supp. 3d at 955 (“[E]ven viewing these allegations in the light

                      8 most favorable to Plaintiff, they all are indicative, at best, of a bias in favor of sexual assault

                      9 complainants and against those accused of sexual assault, regardless of gender.”); Sahm v.
COHEN DOWD QUIGLEY




                     10 Miami Univ., 110 F. Supp. 3d 774, 778 (S.D. Ohio 2015) (“Demonstrating that a university

                     11 official is biased in favor of the alleged victims of sexual assault claims, and against the

                     12 alleged perpetrators, is not the equivalent of demonstrating bias against male students.”);

                     13 Univ. of Colo., 255 F. Supp. 3d at 1074 (holding that “pro-victim bias … does not equate to

                     14 anti-male bias.”). Moreover, Plaintiff’s allegation that more male students are accused of

                     15 sexual assault [FAC ¶ 100] does not compel a finding of gender bias, as ASU “is not

                     16 responsible for the gender makeup of those who are accused by other students of sexual

                     17 misconduct.” Univ. of Colo., 255 F. Supp. 3d at 1078. See also Columbia College, 299 F. Supp.

                     18 3d at 957 (“Again, CCC is not responsible for the gender makeup of those who are accused

                     19 by other students of sexual misconduct.”) (quotations omitted). Plaintiff has not stated a

                     20 cognizable Title IX claim, and it should be dismissed.

                     21 IV.       Plaintiff’s State Law Claims Against ABOR And The Individual Defendants In
                     22           Their Official Capacities Are Barred By The Eleventh Amendment.

                     23           Plaintiff asserts multiple claims arising out of state law against ABOR and the
                     24 Individual Defendants in their official capacities. The Eleventh Amendment precludes the

                     25 assertion of such claims in federal court. See Pena v. Gardner, 976 F.2d 469, 472 (9th Cir.

                     26
                          5   Plaintiff also alleges that “UHB panelists receive annual training on the issues related to
                     27 dating violence, domestic violence, sexual assault and stalking and how to conduct an
                          investigation and hearing process that protects the safety of victims and promotes
                     28   accountability.” [FAC ¶ 61 (emphasis in original).] An emphasis on victim safety does not
                          demonstrate an anti-male bias.
                                                                         12
                          Case 2:18-cv-01623-DWL Document 40 Filed 04/04/19 Page 14 of 19




                      1 1992) (“The eleventh amendment bars both a federal court action for damages (or other

                      2 retroactive relief) brought by a citizen against a state and such a federal court action brought

                      3 by a citizen against a state official acting in his official capacity.”). Accordingly, Plaintiff’s

                      4 breach of contract claim against ABOR and his tort claims against the Individual Defendants

                      5 in their official capacities must be dismissed.6

                      6 V.      Plaintiff Failed To Serve A Timely And Compliant Notice Of Claim.
                      7         Claims against public agencies and employees must be preceded by a written notice
                      8 of claim, filed within 180 days after the cause of action accrues, containing “facts sufficient

                      9 to permit the public entity or public employee to understand the basis upon which liability is
COHEN DOWD QUIGLEY




                     10 claimed.” A.R.S. § 12-821.01(A). The long-respected purpose of this claims presentment

                     11 process is to allow the defendants to “investigate and assess liability, to permit the possibility

                     12 of settlement prior to litigation and to assist the public entity in financial planning and

                     13 budgeting.” Haab v. County of Maricopa, 219 Ariz. 9, 12, ¶ 15 (App. 2008) (citing Deer Valley

                     14 Unified Sch. Dist. No. 978 v. House, 214 Ariz. 293, 295, ¶ 6 (2007)). A valid notice of claim

                     15 must contain “enough information to allow the state to intelligently ascertain these purposes

                     16 so it can conscientiously allow or disallow the claim.” Howland v. State, 169 Ariz. 293, 299

                     17 (App. 1991). The Notice of Claim Plaintiff delivered to ABOR and certain of the Individual

                     18 Defendants on February 23, 2018 is both untimely and deficient.7 [See Notice of Claim

                     19 dated February 23, 2018, attached as Exhibit B.]8

                     20
                          6     During the parties’ pre-motion meet and confer, Plaintiff agreed to voluntarily
                     21 dismiss claims clearly barred by the 11th Amendment. To date, however, he has not done so.
                          7     Plaintiff did not properly file the Notice of Claim with Defendants Rund or Davis.
                     22 However, proving this fact will require review of documents outside of the pleadings,
                          including the affidavits of service. Defendants will move for summary judgment on this
                     23 issue if any of Plaintiff’s state law claims against these defendants survive.
                          8     On a motion to dismiss, this court may consider evidence on which the complaint
                     24 relies if: (1) the complaint refers to the document; (2) the document is central to the
                          plaintiff’s claim; and (3) no party questions the authenticity of the copy attached to the
                     25 12(b)(6) motion. See Marder v. Lopez, 450 F.3d 445, 448 (9th Cir. 2006). Plaintiff referenced
                        his Notice of Claim in the FAC. [FAC ¶ 38.] It is central to Plaintiff’s state law claims
                     26 because those claims are barred unless a notice of claim was properly filed. See Mitchell v. City
                        of Flagstaff, No. CV 11-8140-PCT-FJM, 2011 WL 5826014, at *1 (D. Ariz. Nov. 18, 2011)
                     27 (considering plaintiffs’ notice of claim on defendants’ motion to dismiss). It is also a matter
                        of public record of which this Court can take judicial notice. See Pataky v. City of Phoenix, No.
                     28 2:09-CV-0534-HRH,       2009 WL 10673403, at *4, n.9 (D. Ariz. 2009) (taking judicial notice of
                        plaintiff’s notice of claim attached to motion to dismiss).
                                                                       13
                          Case 2:18-cv-01623-DWL Document 40 Filed 04/04/19 Page 15 of 19




                      1        A.      Plaintiff Did Not Serve A Notice Of His IIED Claim.
                      2        Plaintiff’s Notice of Claim does not mention a claim for intentional infliction of
                      3 emotional distress (“IIED”), and is devoid of information that would allow Defendants to

                      4 understand IIED as “the basis upon which liability is claimed.” A.R.S. § 12-821.01(A). It

                      5 does not allege that any Defendant engaged in conduct that was “extreme” or “outrageous”

                      6 and does not allege that Plaintiff sustained severe emotional distress, as is required to state

                      7 an IIED claim under Arizona law. See Coffin v. Safeway, Inc., 323 F. Supp. 2d 997, 1003 (D.

                      8 Ariz. 2004) (identifying elements of an IIED claim). Therefore, Plaintiff’s claim for IIED

                      9 must be dismissed.
COHEN DOWD QUIGLEY




                     10        B.      Plaintiff’s Notice Of Claim Is Untimely As To IIED And False Light.
                     11        Plaintiff’s false light and IIED claims against the Individual Defendants are based on
                     12 the UHB’s finding that Plaintiff used force in his sexual conduct with Roe and are barred by

                     13 A.R.S. § 12-821.01 as untimely. A false light invasion of privacy claim accrues as of the date

                     14 of publication. See Watkins v. Arpaio, 239 Ariz. 168, 172-73 (App. 2016) (dismissing false

                     15 light claim where defendant made no actionable statement within one-year limitations

                     16 period). An IIED claim accrues when the plaintiff knows “both the ‘who’ and the ‘what’

                     17 underlying his claim.” Franklin v. City of Phoenix, No. CV-06-02316-PHX-NVW, 2007 WL

                     18 1463753, at *2 (D. Ariz. 2007).

                     19        The UHB (Defendants Allen, Lamp and Waldron) made the force finding in its
                     20 recommendation to Dr. Rund (copied to counsel for Plaintiff) on May 30, 2017. [FAC ¶

                     21 184.] The UHB had no involvement after that date. Thus, Plaintiff’s 180-day deadline to

                     22 file a Notice of Claim as to Defendants Allen, Lamp, and Waldron expired no later than

                     23 November 26, 2017. Dr. Rund adopted the UHB’s recommendation in his first decision

                     24 dated June 27, 2017.     The deadline to file a Notice based on that decision ended on
                     25 December 24, 2017. The involvement of Defendants Hunter and Davis in the discipline

                     26 ended with Ms. Hunter’s testimony at the hearing held on May 23, 2017. To the extent these

                     27 Defendants took any actions that could have resulted in “emotional distress” to Plaintiff, he

                     28 was required to serve a Notice of Claim by November 19, 2017 at the latest. As to all of
                                                                      14
                          Case 2:18-cv-01623-DWL Document 40 Filed 04/04/19 Page 16 of 19




                      1 these Defendants, Plaintiff’s February 23, 2018 Notice of Claim was untimely and the false

                      2 light and (unstated) IIED claims are barred.

                      3 VI.     Plaintiff Fails To Adequately Plead His State Law Claims.
                      4         Each of Plaintiff’s claims arising under state law should be dismissed for the further
                      5 reason that they fail to state a claim on which relief can be granted.

                      6         A.     The Economic Loss Rule Bars Plaintiff’s Gross Negligence Claim.
                      7         The economic loss rule “limit[s] a contracting party to contractual remedies for the
                      8 recovery of economic losses unaccompanied by physical injury to persons or property.”

                      9 Flagstaff Affordable Housing Ltd. P’ship v. Design Alliance, Inc., 223 Ariz. 320, 323 (2010).
COHEN DOWD QUIGLEY




                     10 Plaintiff alleges he had a “contractual relationship” with ABOR and that “[t]he University’s

                     11 Policy and Code were a part of that contract.” [FAC ¶¶ 279-80.] He further alleges ABOR

                     12 breached its contract by: (1) “finding Doe responsible for sexual misconduct, … fail[ing] to

                     13 apply the Code requirement that required evidence of physical acts or violence be used to

                     14 gain access to sex”; (2) “RUND [finding] Doe responsible for sexual misconduct based on

                     15 less than a preponderance of the evidence”; and (3) not conducting “the ‘fair and impartial’

                     16 investigation required by the Procedures and promised to Plaintiff.” [FAC ¶¶ 291, 293, 294].

                     17 To support his gross negligence claim, Plaintiff alleges: (1) “Defendants owed Plaintiff a duty

                     18 to treat him fairly and in accordance with their responsibilities under the Code and

                     19 Procedures”; (2) Defendants did not conduct a fair or adequate investigation; and (3)

                     20 “Defendants misapplied their own disciplinary standards.” [FAC ¶¶ 299-305.] He seeks

                     21 damages as a remedy on both claims. [FAC ¶¶ 297, 310.] However, Plaintiff is barred from

                     22 seeking tort damages for gross negligence for the very same conduct as he alleges constitutes

                     23 breach of contract. See, e.g., Cook v. Orkin Exterminating Co., 227 Ariz. 331, 335 (App. 2011)

                     24 (affirming dismissal of tort claims on summary judgment based on the economic loss rule

                     25 where appellants were “seeking remedies for purely economic loss from Orkin’s alleged

                     26 failure to adequately perform it promises under the Agreement”).         The gross negligence
                     27 claim should be dismissed.

                     28         B.     Plaintiff Has Not Sufficiently Alleged An IIED Claim.
                                                                       15
                          Case 2:18-cv-01623-DWL Document 40 Filed 04/04/19 Page 17 of 19




                      1          To state an IIED claim, Plaintiff must allege facts demonstrating that Defendants’
                      2 conduct was “so outrageous in character and so extreme in degree, as to go beyond all

                      3 possible bounds of decency, and to be regarded as atrocious and utterly intolerable in a

                      4 civilized community.” Loos v. Lowe’s HIW, Inc., 796 F. Supp. 2d 1013, 1023–24 (D. Ariz.

                      5 2011) (quotations omitted). The allegations must describe actions that “fall[] at the very

                      6 extreme edge of the spectrum of possible conduct.” Watts v. Golden Age Nursing Home, 127

                      7 Ariz. 255, 257 (1980). The Court determines whether the acts alleged fall within “that quite

                      8 narrow range of ‘extreme and outrageous’ conduct necessary” to state an IIED claim. Id.

                      9          Plaintiff’s allegations that the administrative proceedings were flawed and the
COHEN DOWD QUIGLEY




                     10 outcome was erroneous, even if true, do not render Defendants’ actions “extreme” or

                     11 “outrageous.” See, e.g., North v. Catholic Univ. of Am., 310 F. Supp. 3d 89, 96 (D.D.C. 2018)

                     12 (dismissing IIED claim based on discipline imposed on student); Hixon v. State Comp. Fund,

                     13 115 Ariz. 392, 393 (App. 1977) (dismissing IIED claim based on alleged wrongful

                     14 termination of workmen’s compensation benefits). In North, as here, the plaintiff alleged he

                     15 was “unfairly treated during the University’s investigation and disciplinary hearing, including

                     16 permitting and presenting evidence that favored Ms. Doe’s side of the story without

                     17 affording him the same opportunity.” 310 F. Supp. 3d at 95. He further contended that the

                     18 administrators were biased against him, openly hostile, and acted with “actual malice” in

                     19 determining which witnesses could testify at the hearing. Id. The court held the allegations,

                     20 even if true, did not rise to the level of extreme and outrageous conduct required to sustain

                     21 an IIED claim. See id. at 96. The same analysis applies here, and Plaintiff’s IIED claim fails.

                     22          C.     Plaintiff Has Not Sufficiently Alleged A False Light Claim.
                     23          To state a prima facie claim for false light, Plaintiff must allege facts sufficient to show
                     24 that “the defendant, with knowledge of falsity or reckless disregard for the truth, gave

                     25 publicity to information placing the plaintiff in a false light.” Desert Palm Surgical Group,

                     26 P.L.C. v. Petta, 236 Ariz. 568, 580, ¶ 29 (App. 2015). To support this claim, Plaintiff only

                     27 cites statements allegedly made to certain individuals within ASU.9 [FAC ¶¶ 182, 324.] Such

                     28   9   Plaintiff’s further contention that Defendants’ statements were later “disseminated to
                                                                       16
                          Case 2:18-cv-01623-DWL Document 40 Filed 04/04/19 Page 18 of 19




                      1 internal dissemination does not satisfy the publicity element of a false light claim. See Hart v.

                      2 Seven Resorts Inc., 190 Ariz. 272, 280 (App. 1997) (holding that publicity means “the matter is

                      3 made public, by communicating it to the public at large, or to so many persons that the matter must be

                      4 regarded substantially certain to become one of public knowledge”) (quoting Restatement (Second) of

                      5 Torts § 652D, cmt. a) (emphasis in original). The false light claim therefore fails.

                      6          D.     Plaintiff Does Not Seek Declaratory Or Available Injunctive Relief.
                      7          Plaintiff seeks “a declaration or injunction so that: (a) the findings and sanction
                      8 against John Doe made by ASU be reversed; (b) John Doe’s disciplinary record be expunged

                      9 and removed from his education record at ASU; (c) ASU shall provide John Doe with a
COHEN DOWD QUIGLEY




                     10 notarized letter confirming that the findings and sanction have been reversed and expunged

                     11 from John Doe’s records; (d) ASU shall make all reasonable efforts to restore John Doe’s

                     12 reputation; (e) ASU shall allow John Doe to continue and finish his education at ASU.” This

                     13 is not a request for declaratory relief, which “is a procedural vehicle used to declare the legal

                     14 rights and relationships of parties.” Jajo v. Auto-Owners Ins. Co., No. CV-13-00069-PHX-SRB,

                     15 2013 WL 12195628, at *2 (D. Ariz. 2013). Plaintiff does not ask this Court to declare “legal

                     16 rights and relationships.” He instead demands that the Court order ASU to take action to

                     17 reverse the discipline ASU imposed. Plaintiff’s “declaratory relief” claim fails.

                     18          Finally, ending where this Motion began, this Court cannot grant Plaintiff injunctive
                     19 relief in the form of reversing the discipline imposed by ASU. The discipline has been

                     20 affirmed by the Superior Court, and under the Rooker-Feldman doctrine, this Court lacks

                     21 subject matter jurisdiction to hold otherwise.

                     22 VII.     Conclusion.
                     23          For all of the above reasons, Defendants respectfully requests that the First Amended
                     24 Complaint be dismissed with prejudice and that Defendants be awarded their fees and costs

                     25 incurred pursuant to A.R.S. § 12-341 and 42 U.S.C. § 1988(b).

                     26

                     27

                     28 Roe’s friends and unknown other persons” [FAC ¶ 324] does not show “publicity” because
                          he does not allege that any Defendant participated in that alleged further dissemination.
                                                                       17
                          Case 2:18-cv-01623-DWL Document 40 Filed 04/04/19 Page 19 of 19




                      1        RESPECTFULLY SUBMITTED this 4th day of April, 2019.
                      2                                     COHEN DOWD QUIGLEY
                                                            The Camelback Esplanade One
                      3                                     2425 East Camelback Road, Suite 1100
                                                            Phoenix, Arizona 85016
                      4                                        Attorneys for Defendants
                      5
                                                            By:           /s/ Rebecca van Doren
                      6                                            Daniel G. Dowd
                                                                   Rebecca van Doren
                      7                                            Lisa O’Connor
                      8

                      9
COHEN DOWD QUIGLEY




                     10

                     11

                     12

                     13

                     14

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
                                                              18
